Case 3:18-cv-00403-BJD-PDB Document 30 Filed 04/09/19 Page 1 of 2 PagelD 448

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
CHARLES E. LINDHOLM,
Plaintiff,
Vv. Case No.: 3:18-cv-403-J-39PDB

NEW PENN FINANCIAL, LLC, d/b/a
SHELLPOINT MORTGAGE SERVICING,

Defendant.

ORDER
THIS MATTER comes before the Court on the Joint Notice of Settlement (Doc. 28;

Notice) filed on April 4, 2019. In the Notice, the parties advise the Court that this case
has been resolved. See Notice at 1.

Accordingly, it is hereby

ORDERED:

1. The final pretrial conference scheduled for June 26, 2019 is CANCELLED
and this case is REMOVED from the July 8, 2019 trial term.

2. The Clerk of the Court is directed to terminate all pending motions and
administratively close this case pending further Order of the Court.

3. The parties shall have until June 3, 2019, to file a joint stipulated form of
final order or judgment or move this Court upon good cause to reopen the case.

4, If the parties have not so stipulated or moved the Court by the June 3, 2019
deadline, this case automatically will be dismissed without prejudice, and the Clerk shall

close the file without further order of the Court.
Case 3:18-cv-00403-BJD-PDB Document 30 Filed 04/09/19 Page 2 of 2 PagelD 449

nN
DONE and ORDERED in Jacksonville, Florida this A

b0)

BRIAN J. DAVIS
United States District Judge

day of April, 2019.

Copies furnished to:

Counsel of Record
Unrepresented Parties

ap
